Exhibit UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS INDEX PageNo. UnauditedPro Forma Condensed Combined Statement of Operations for the Year Ended December31, 2007 2 Unaudited Pro Forma Condensed Combined Balance Sheet as of June30, 2008 3 Unaudited Pro Forma Condensed Combined Statement of Operations for the Six Months Ended June30, 2008 4 Notes to Unaudited Pro Forma Condensed Combined Financial Statements 5–6 1 UNITED ESYSTEMS, INC. AND NETCOM DATA SOUTHERN CORP. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, United eSystems, Inc. Netcom Data Southern Corp. Pro Forma Adjustments Pro Forma Combined REVENUES ACH Processing $ 1,087,121 $ $ $ 1,087,121 Verification Services 64,001 64,001 Commissions 30,651 1,539,741 (335,243 ) (a) 1,235,149 Total Revenues 1,181,773 1,539,741 (335,243 ) 2,386,271 COST OF REVENUES 705,398 537,226 (335,243 ) (a) 907,381 Gross Profit 476,375 1,002,515 1,478,890 EXPENSES Operating Expenses Personnel Costs 126,720 126,720 Travel 17,007 147,276 164,283 Other 120,434 280,363 400,797 Total Operating Expenses 264,161 427,639 691,800 Selling, General and Administrative Expenses Personnel Costs 87,070 246,562 333,632 Legal and Accounting 48,143 21,627 69,770 Marketing 36,200 39,790 75,990 Other 8,116 177,191 343,000 (b) 528,307 Total Selling, General and Administrative Expenses 179,529 485,170 343,000 664,699 Total Expenses 443,690 912,809 343,000 1,699,499 INCOME FROM OPERATIONS 32,685 89,706 (343,000 ) (220,609 ) OTHER INCOME (EXPENSE) Interest Expense (8,065 ) (149,600 ) (c) (157,665 ) Other Expense (14,500 ) (14,500 ) Loss on Disposal of Assets (36,916 ) (36,916 ) Total Other Expense (22,565 ) (36,916 ) (149,600 ) (209,081 ) NET INCOME BEFORE INCOME TAXES 10,120 52,790 (492,600 ) (429,690 ) INCOME TAX EXPENSE 2,120 2,120 NET INCOME $ 8,000 $ 52,790 $ (492,600 ) $ (431,810 ) Pro Forma Basic earnings per share $ (.02 ) Shares used in Pro Forma Basic earnings per share 26,091,667 The accompanying notes are an integral part of these pro forma financial statements. 2 UNITED ESYSTEMS, INC. AND NETCOM DATA SOUTHERN CORP. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET JUNE 30, 2008 United eSystems, Inc. Netcom Data Southern Corp. Pro Forma Adjustments Pro Forma Combined ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 274,463 $ 63,270 $ (320,000 ) (d) $ 17,733 Restricted Cash 448,868 448,868 Trade Receivables, net 98,127 92,429 (24,380 ) (e) 166,176 Escrow Account 31,016 31,016 Due from related parties 21,306 21,306 Prepaid Expenses 17,829 17,829 Total Current Assets 839,287 208,021 (344,380 ) 702,928 PROPERTY AND EQUIPMENT, NET 52,725 25,345 78,070 OTHER ASSETS Intangible Asset 3,430,000 (f) 3,430,000 Deposits 80,542 80,542 Total Assets $ 972,554 $ 233,366 $ 3,085,620 $ 4,291,540 LIABILITIES AND STOCKHOLDER’S EQUITY CURRENT LIABILITIES ACH Settlements Payable $ 400,780 $ $ $ 400,780 Notes Payable 70,000 70,000 Accounts Payable and Accrued Liabilities 35,295 100,449 (24,380 ) (e) 111,364 Escrow Account Liability 30,780 30,780 Customers’ Deposits 48,087 48,087 Total Current Liabilities 554,162 131,229 (24,380 ) 661,011 LONG TERM LIABILITIES Notes Payable 2,720,000 (g) 2,720,000 Total Liabilities 554,162 131,229 2,695,620 3,381,011 STOCKHOLDERS' EQUITY Common Stock 18,292 500 7,300 (h,i) 26,092 Additional Paid-In Capital 49,440 484,337 (h,i) 533,777 Retained Earnings 350,660 101,637 (101,637 ) (i) 350,660 Total Stockholders' Equity 418,392 102,137 390,000 910,529 Total Liabilities and Stockholders' Equity $ 972,554 $ 233,366 $ 3,085,620 $ 4,291,540 The accompanying notes are an integral part of these pro forma financial statements. 3 UNITED ESYSTEMS, INC. AND NETCOM DATA SOUTHERN CORP. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2008 United eSystems, Inc. Netcom Data Southern Corp. Pro Forma Adjustments Pro Forma Combined Revenues $ 575,499 $ 669,771 $ (118,419 ) (a) $ 1,156,851 Cost of Revenues 303,150 187,886 (118,419 ) (a) 372,617 Gross Profit 272,349 481,885 754,234 Expenses: Operating Personnel Costs 61,392 61,392 Travel 14,214 13,386 27,600 Other 54,384 102,249 156,633 Total Operating Expenses 129,990 115,635 245,625 Selling, General and Administrative Personnel Costs 35,481 107,782 143,263 Legal and Accounting 35,837 18,680 54,517 Marketing 19,150 43,939 63,089 Consulting 32,500 32,500 Other 4,221 181,084 171,000 (b) 356,305 Total Selling, General and Administrative 127,189 351,485 171,000 649,674 Total Expenses 257,179 467,120 171,000 895,299 Income from Operations $ 15,170 $ 14,765 $ (171,000 ) $ (141,065 ) Other Income (Expense) Interest Expense (3,536 ) (120,650 ) (c) (3,536 ) Net Income Before Income Taxes 11,634 14,765 (291,650 ) (265,251 ) Income Tax Expense 2,514 2,514 Net Income $ 9,120 $ 14,765 $ (291,650 ) $ (267,765 ) Pro Forma Basic earnings per share $ (.01 ) Shares used in Pro Forma Basic earnings per share 26,091,667 The accompanying notes are an integral part of these pro forma financial statements. 4 UNITED ESYSTEMS, INC. AND NETCOM DATA SOUTHERN CORP. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS JUNE 30, 2, 2007 NOTE A – NATURE OF TRANSACTION On August 22, 2008, United eSystems, Inc. (“eSystems”, “Company”) entered into a
